UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2231



TIZITA ADDIS MAMMO,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-469-266)


Submitted:   March 10, 2004                 Decided:   March 29, 2004


Before WILKINSON, LUTTIG, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Linda S. Wendtland, Assistant Director,
John C. Cunningham, Senior Litigation Counsel, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tizita Addis Mammo, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals affirming without opinion the immigration judge’s denial of

her applications for asylum and withholding of removal. On appeal,

Mammo challenges the immigration judge’s ruling that Mammo failed

to establish her eligibility for asylum.    To obtain reversal of a

determination denying asylum, an alien “must show that the evidence

[s]he presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”      INS v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).   We have reviewed the

evidence of record and conclude that Mammo’s evidence does not

compel a contrary result.

          In addition, we uphold the immigration judge’s denial of

Mammo’s application for withholding of removal.     To qualify for

withholding, an applicant must demonstrate “a clear probability of

persecution” on a protected ground.     INS v. Cardoza-Fonseca, 480

U.S. 421, 430-31 (1987).    Based on our review of the record, we

find that Mammo has failed to meet this standard.

          Accordingly, we deny a petition for review.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                    PETITION DENIED


                               - 2 -